UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JHONY GUEVARA, et al.,

         Plaintiffs,
                v.                                         Civil Action No. 20-1383 (JEB)
 SPARTAN ENTERPRISES, LLC, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Plaintiffs are electricians formerly employed by Defendant Spartan Enterprises to work at

Defendant Bozzuto Construction Company’s development project in Southeast Washington. In

this suit, they principally demand additional overtime wages under the federal Fair Labor

Standards Act and the D.C. Minimum Wage Act. Plaintiffs now move for conditional class

certification under the FLSA’s “collective action” provision, 29 U.S.C. § 216(b), seeking to

create a conditional class of electricians who worked on the same project and whose overtime

wages were calculated in the same allegedly improper way. Defendants oppose, mainly on the

ground that Plaintiffs’ wages were, in fact, correctly calculated. Because the Court does not

weigh conflicting facts at this time and because it finds that Plaintiffs have made the required

“modest factual showing” that the putative class members are similarly situated, it will grant

their Motion, conditionally certify the proposed class, and provide parameters for identifying and

giving notice to class members.

I.     Background

       According to the Complaint, the allegations of which must for now be presumed true,

Jhony Guevara and Alexis Loza worked as electricians for Spartan Enterprises in 2017–19 and

                                                 1
2018–19, respectively. See ECF No. 1 (Compl.), ¶¶ 31, 34. During “a significant portion of”

that time, id., ¶¶ 33, 36, they worked at the construction site of the Harlow Apartments in

Southeast Washington. Id., ¶¶ 18–19. Bozzuto Construction Company was building those

Apartments pursuant to a contract with the city government — just over 20% of the new units

are public housing — and subcontracted the electrical work to Spartan. Id., ¶¶ 18, 21, 23–26;

ECF No. 18 (Spartan Opp.) at 2. Plaintiffs bring this action against Spartan as their direct

employer and Bozzuto under the theory that it “at all times . . . had full authority” over Plaintiffs

“as if [they] were performing work directly for Bozzuto.” Compl., ¶¶ 25–27.

       The parties’ dispute centers on the calculation of both regular and overtime wages.

Pursuant to its contract with the city, Bozzuto had agreed to compensate regular electrician hours

worked on the 36 public-housing units in the Apartments at $43.70 per hour. Id., ¶¶ 29–30;

Spartan Opp. at 2. Electrician hours worked on the remainder of the 179 total units were not

subject to that agreement, so instead were paid at a “market rate[]” of $17.00 or so per hour. See

Compl., ¶ 39; Spartan Opp. at 3. Based on this dual-rate compensation structure, rates for

overtime were to be calculated at one and a half times the weighted average of the rates

according to the proportion of hours actually worked at each type of unit. See Compl., ¶ 44

(quoting 29 CFR § 778.115).

       In their Complaint, Plaintiffs allege that Spartan committed two particular wage

violations within this set-up. First, they allege that it “generally and customarily” paid them

“about 20% or less of their weekly non-overtime wages” at the $43.70 rate, even though they

“performed about 25% to 30% of their electrician duties” on the public-housing units, thus

violating the D.C. Wage Payment and Wage Collection Act (DCWPA). Id., ¶¶ 37–38, (emphasis

added); see also id., ¶ 40 (estimating that Spartan failed to correctly pay them at the higher rate



                                                  2
for “about 2–4” regular hours worked per week); id., ¶¶ 80, 83(a). Relatedly, Plaintiffs allege

that their overtime rate was also incorrectly calculated: instead of being weighted according to

the proportion of hours worked at the different types of units, the rate was simply calculated at

one and a half times the lower market rate. Id., ¶¶ 45–46, 81, 83(b).

       Spartan disputes this second allegation, which is the only one for which Plaintiffs

presently seek conditional certification. It asserts that it regularly paid a weighted overtime rate

— specifically, one that assumed each electrician worked 20% of his hours on the higher-paid

public-housing units and 80% on the lower-paid units. See Spartan Opp. at 7–10; ECF No. 18-1

(Decl. of Judy Brown), ¶¶ 6–7, 10, 13, 16–20 (explaining that Bozzuto instructed Spartan to

calculate wages, including overtime, as if 20% of workers’ hours were spent on the higher-rate

public-housing units and providing illustrative examples of Plaintiffs’ paychecks). It does not,

however, dispute Plaintiffs’ allegations that they actually worked 25% to 30% of their time on

the public-housing units.

       Plaintiffs’ Motion to certify and accompanying declarations assert that there is a class of

at least twenty other electricians employed by Spartan who worked alongside them at the

Apartments and were subject to the same improper overtime wage calculations. See ECF No.

17-1 (Pls. Memo) at 3–4; ECF Nos. 17-2 (Guevara Decl.); 17-3 (Loza Decl.) (all putting the

number at around twenty individuals); but see Compl., ¶ 56 (suggesting that the class might

comprise up to forty individuals). They now move for the certification of a conditional class of

those electricians not paid correct overtime wages under the FSLA and DCMWA. See ECF No.

17 (Mot.).




                                                  3
II.    Analysis

       The Court will begin by outlining the law regarding conditional certification in FLSA and

DCMWA cases and then apply it to the allegations here. Finding certification appropriate, it last

discusses appropriate notice procedures.

       A. FLSA and DCMWA Collective Actions

       Employees who assert violations of the FLSA’s and DCMWA’s provisions may bring

actions on their own behalf and that of “other employees similarly situated” in a collective

action. See 29 U.S.C. § 216(b); see also D.C. Code § 32-1308(a)(1)(C) (“Actions may be

maintained . . . on behalf of all employees similarly situated . . . .”). “This unique cause of action

. . . is not subject to the numerosity, commonality, and typicality rules of a class action under

Rule 23.” Hunter v. Sprint Corp., 346 F. Supp. 2d 113, 117 (D.D.C. 2004); see also Castillo v. P

& R Enterprises, 517 F. Supp. 2d 440, 444 (D.D.C. 2007). Instead, although the D.C. Circuit has

not yet spoken on the issue, district courts “in this Circuit and others have settled on a two-stage

inquiry for determining when a collective action is appropriate” under the FLSA and the

DCMWA. Dinkel v. MedStar Health, Inc., 880 F. Supp. 2d 49, 52 (D.D.C. 2012) (FLSA);

Stephens v. Farmers Restaurant Group, 291 F. Supp. 3d 95, 105–06 (D.D.C. 2018) (DCMWA);

Castillo, 517 F. Supp. 2d at 445 n.3.

       The first stage requires only a “modest factual showing sufficient to demonstrate that

[named] and potential plaintiffs together were victims of a common policy or plan that violated

the law.” Castillo, 517 F. Supp. 2d at 445 (quoting Chase v. AIMCO Props., 374 F. Supp. 2d

196, 200 (D.D.C. 2005)). The factual showing need only clear a low bar. See, e.g., Morgan v.

Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir. 2008) (describing plaintiff’s burden as

“not particularly stringent,” “fairly lenient,” “flexible,” and “not heavy”) (citations omitted);



                                                  4
Dinkel, 880 F. Supp. 2d at 52 (describing “a low standard of proof because the purpose of this

first stage is merely to determine whether ‘similarly situated’ plaintiffs do in fact exist”) (citation

omitted); McKinney v. United Stor-All Centers, Inc., 585 F. Supp. 2d 6, 8 (D.D.C. 2008) (“The

court employs a lenient standard in making this determination . . . .”).

        Given the narrowness of the inquiry at the first stage, “district courts should ordinarily

refrain from resolving factual disputes and deciding matters going to the merits.” Dinkel, 880 F.

Supp. 2d at 53 (citing Lynch v. United Servs. Auto. Ass’n, 491 F. Supp. 2d 357, 368 (S.D.N.Y.

2007)); Camper v. Home Quality Mgmt. Inc., 200 F.R.D. 516, 520 (D. Md. 2000) (provisionally

certifying despite “factual disputes”). Of course, plaintiffs’ modest factual showing must suggest

some actual “violat[ion] [of] the law.” Castillo, 517 F. Supp. 2d at 445 (quoting Chase, 374 F.

Supp. 2d at 200); see also In re Family Dollar FLSA Litig., 637 F.3d 508, 519 (4th Cir. 2011)

(explaining that “[w]ithout a viable claim,” named plaintiff “cannot represent others” in FLSA

collective action, no matter how similarly situated).

        At the second stage — which is not yet at issue— defendants may move at the close of

discovery to decertify the conditional class if the record establishes that the plaintiffs are not, in

fact, similarly situated. See Castillo, 517 F. Supp. 2d at 445. It is at this stage that a court’s

inquiry is typically more searching. See, e.g., Lockhart v. Westinghouse Credit Corp., 879 F.2d

43, 51 (3d Cir. 1989) (at second stage, courts examine whether all putative class members “(1)

[were] employed in the same corporate department, division and location; (2) advanced similar

claims []; and (3) sought substantially the same form of relief”), overruled on other grounds by

Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089 (3d Cir. 1995).




                                                   5
        B. Propriety of Certification Here

        The Court finds that Plaintiffs clear the low first-stage hurdle here. The proposed class is

similarly situated to a sufficient degree, and the Court cannot presently find, as Defendants

suggest, that Plaintiffs failed to plead a violation of the law.

        Plaintiffs seek to certify a class under the FLSA and the DCMWA comprising anyone

who was “employed by Spartan and/or Bozzuto, to perform electrician and related work duties

on units at [the Harlow Apartments] within the last three . . . years”; worked more than forty

hours in any workweek during that time; and was not paid by Spartan at the properly weighted

rate for overtime. See Pls. Memo at 2; see also Compl., ¶ 52. (Although the Complaint also

described a putative class under the DCWPA that included electricians who were paid at the

lower market rate for regular hours worked on the public-housing units, regardless of overtime,

the present Motion does not seek to certify that class. See Compl., ¶ 54.)

        As alleged and as sworn, see Guevara Decl., Loza Decl., members of the proposed class

here worked for the same employer, performed the same type of work at the same location

during the same time period, were paid the same or similar hourly rates, and were reimbursed

according to the same system of calculating payment. Such a proposed class satisfies the

similarly situated requirement. See, e.g., Castillo, 517 F. Supp. 2d at 446 (finding putative class

of janitorial employees of same employer similarly situated where they worked overtime without

receiving overtime compensation, although they worked at different buildings, had different job

titles, only some were unionized, and some were full-time workers and some part-time).

Spartan’s retort that putative class members had “varying roles, with varying pay rates, and with

varying levels of overtime work,” Spartan Opp. at 10, is insufficient to overcome the class’s

manifold similarities.



                                                   6
       Spartan, it should be noted, spends most of its energy arguing that the class should not be

certified because the claims fail as a matter of law. Plaintiffs, it asserts, were correctly paid.

Spartan explains that it regularly compensated them as if each worked 20% of his hours on

public-housing units and 80% of his hours on market-rate units, both when calculating regular

and weighted overtime wages. See Spartan Opp. at 7–10; Brown Decl., ¶¶ 6–7, 10, 13, 16–20.

Presumably, Bozzuto arrived at this 80/20 split because 36 public-housing units out of 179 total

units represents 20.11% of the units in the complex. Spartan asserts that it suffices to defeat the

Motion that it paid Plaintiffs in line with this “required cost allocation formula” for the project.

See Spartan Opp. at 10. But this ignores Plaintiffs’ allegations that they spent more than 20% of

their hours working on the higher-rate units.

       In other words, even accepting Spartan’s proffered facts as true, they do not negate all

aspects of Plaintiffs’ claim. Because Plaintiffs assert that they and other class members

“performed about 25% to 30% of their electrician duties” on the public-housing units, see

Guevara Decl., ¶¶ 6–7; Loza Decl., ¶¶ 6–7, weighting overtime according to an 80/20 split would

result in too low of an overtime rate. Plaintiffs accordingly have adequately pled a practice that

violates the FLSA and DCMWA.

       The Court will thus conditionally certify Plaintiffs’ proposed class. In so certifying, it

accepts Bozzuto’s suggestion that the class be limited to those who performed electrician duties,

see ECF No. 19 (Bozzuto Opp.) at 7, as no facts have been pled relating to non-electrician work.

The Court also notes that it reads the fourth element of the proposed class, which describes

people “[w]ho were not paid by Spartan at the [correct rate],” to limit the class to employees of

Spartan. See Pls. Memo at 2 (emphasis added).




                                                   7
        C. Notice

        Beyond the question of conditional certification, the parties also disagree as to what form

of class notice is appropriate. Plaintiffs seek from Defendants “a production of names, last

known mailing addresses, last-known cell phone numbers, email addresses, and dates of

employment of all putative plaintiffs,” as well as the “ability to distribute the notice and opt-in

form via first class mail and email and text message to all putative plaintiffs of the conditionally

certified collective, with a reminder mailing to be sent 30-days after the initial mailing to all non-

responding putative plaintiffs.” Mot. at 1–2. Spartan “agrees to disclose putative class member

names, last known addresses, and dates of employment,” but not phone numbers or email

addresses, and instead requests that “notice be limited to a single notice delivered by U.S. Mail.”

Spartan Opp. at 11. Spartan grounds its position in other courts’ concerns about overburdening

defendants, intruding upon notice recipients, stirring up litigation, and implying judicial

endorsement. See Spartan Opp. at 12 (citing Byard v. Verizon W. Va., Inc., 287 F.R.D. 365, 372

(N.D. W. Va. 2012)).

        Neither side contests that the Court has discretion with regard to notice. See, e.g., Engers

v. AT&T, No. 98-3660, 2007 WL 1557163, at *1 (D.N.J. May 24, 2007) (“Decisions as to

whether to facilitate notice to potential plaintiffs, and how to facilitate it, are matters entrusted to

the district court’s discretion.”) (citation omitted). The Court bears in mind that “[t]he

overarching policies of the FLSA’s collective suit provisions” are to provide adequate notice,

such that “potential plaintiffs can make informed decisions about whether to participate.”

Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 450 (S.D.N.Y. 2011) (cleaned

up). To balance Plaintiffs’ legitimate need to contact class members with Spartan’s various

concerns, the Court will order that Defendant provide, in usable electronic format, the names,



                                                   8
last-known addresses, email addresses, and dates of employment of putative plaintiffs, as well as

the cell-phone number of any class member for whom Spartan does not have an email address.

       Spartan’s request that notice by email be disallowed to avoid risk of electronic alteration

and unauthorized distribution such as by forwarding or posting online, see Spartan Opp. at 13

(citing Sharma v. Burberry Ltd., 52 F. Supp. 3d 443, 463 (E.D.N.Y. 2014) and Shaia v. Harvest

Mgmt. Sub LLC, 306 F.R.D. 268, 276 (N.D. Cal. 2015)), must be weighed against the fact that

email is a ubiquitous method of communication that may be more effective than U.S. Mail at

ensuring receipt, especially if class members have moved since they last gave Spartan their home

addresses. The Court finds that the balance tips in Plaintiffs’ favor.

       If Spartan does not have a putative class member’s email address on file, it should instead

provide that person’s cell-phone number. Courts have come out different ways on whether

sending notice via telephone is appropriate. Compare Hernandez v. Immortal Rise, Inc., No. 11-

4360, 2012 WL 4369746, at *9 (E.D.N.Y. Sept. 24, 2012) (“Since defendants fail to present any

compelling reason for the Court to exercise particular caution in this case, . . . the Court finds no

reason to exclude discovery of opt-in plaintiff telephone numbers at this time.”), with Encinas v.

J.J. Drywall Corp., 265 F.R.D. 3, 7 (D.D.C. 2008) (“Because plaintiffs have not specially

justified their need for access to putative class members’ phone numbers, the defendants will be

ordered to produce only the names and last known addresses of putative class members.”).

Although Plaintiffs have suggested that they would like access to cell-phone numbers in order to

text putative class members, they have not explained why texting is necessary. See Pls. Memo at

15. Given that Plaintiffs will already be receiving class members’ email addresses, the Court

finds it reasonable to limit production of telephone numbers to those people for whom Spartan




                                                  9
does not have an email address, thus affording Plaintiffs one additional, non-U.S. Mail way to

notify each class member.

       Spartan also challenges the mailing of a reminder notice to potential opt-in plaintiffs who

do not initially respond. Courts are also split on the propriety of reminder notices. See, e.g.,

Morris v. Lettire Construction, Corp., 896 F. Supp. 2d 265, 274 (S.D.N.Y. 2012) (citing cases

demonstrating that “[c]ourts . . . have reached divergent conclusions”). The Court determines

that sending one reminder notice cannot seriously be considered “stirring up litigation”; as it

does not come from the Court, it is unlikely to be construed as improperly implying judicial

endorsement of the litigation. See, e.g., Jones v. Cretic Energy Services, LLC, 149 F. Supp. 3d

761, 776–77 (S.D. Tex. 2015) (“[B]ecause defendant has failed to show that the proposed

reminder notices will prejudice or burden defendant unduly, the court concludes that plaintiff’s

proposal to send reminder notices is appropriate.”). Plaintiffs may accordingly send one

reminder notice via email (or text if email is not available) and one via U.S. Mail to any putative

class member who does not initially respond.

       As Spartan suggests, any notice to a putative class member whose dates of employment

fall outside of the statute of limitations should be advised that their claims may ultimately be

deemed untimely. See Spartan Opp. at 13. In addition, as Plaintiffs appear not to object, notice

should include the other information that Spartan seeks: that members may be deposed and

subject to discovery obligations, that they may retain other counsel, Defendants’ position

regarding Plaintiffs’ claims, and Defendants’ counsel’s contact information. Id. The Court last

suggests that Plaintiffs check their notice materials to ensure that no copy-and-paste errors

remain before sending them to class members.




                                                 10
III.   Conclusion

       For the foregoing reasons, the Court will grant Plaintiffs’ Motion for Conditional Class

Certification with the Notice provisions set out above. A contemporaneous Order will so state.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge


Date: November 23, 2020




                                               11